ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_06_EN.txt. 217




                         SEPARATE OPINION
                      OF JUDGE AD HOC POCAR



   1. I have voted with the majority in favour of the indication of all pro-
visional measures concerning the International Convention on the Elimi-
nation of All Forms of Racial Discrimination (CERD), as well as of the
provisional measure asking both Parties to refrain from any action which
might aggravate or extend the dispute. I must however put on record that
I would have seen it necessary and appropriate to indicate provisional
measures also with regard to the International Convention for the Sup-
pression of the Financing of Terrorism (ICSFT). In particular, I cannot
share the view that the required threshold of plausibility is not met for the
indication of at least some of the provisional measures requested by
Ukraine with respect to this Convention (1). I also have concerns regard-
ing the implications of the present Order for the good administration of
justice (2). Finally, I wish to further clarify why the shooting-down of
Flight MH17 was not examined in detail by the Court (3).




                 1. Plausibility of the Rights Asserted
                               by Ukraine

  2. The Court states, in its decision, that
      “the obligations under Article 18 [of the Convention] and the corre-
      sponding rights are premised on the acts identiﬁed in Article 2, namely
      the provision or collection of funds with the intention that they should
      be used or in the knowledge that they are to be used in order to carry
      out acts set out in paragraphs 1 (a) and 1 (b) of this Article” (Order,
      para. 74).
While acknowledging that, in the present case, the acts to which Ukraine
refers — namely, the bombing of peaceful marchers in Kharkiv, the bom-
bardment of Mariupol, the attacks on Volnovakha and Kramatorsk, and
the shooting-down of Malaysia Airlines Flight MH17 — have given rise
to the death and injury of a large number of civilians, the Court answers
negatively the question “whether there are suﬃcient reasons for consider-
ing that the other elements set out in Article 2, paragraph 1, such as the

117

218       application of the icsft and cerd (sep. op. pocar)

elements of intention or knowledge noted above (see Order, para. 74),
and the element of purpose speciﬁed in Article 2, paragraph 1 (b), are
present”, and concludes that “[a]t this stage of the proceedings, Ukraine
has not put before the Court evidence which aﬀords a suﬃcient basis to
ﬁnd it plausible that these elements are present” (ibid., para. 75).


   3. The Court’s conclusion that the rights claimed by Ukraine under the
ICSFT are not plausible is the consequence of a brief reasoning which I
have diﬃculties to share in light of the elements present in the record of
this case. In my view, it is plausible that the indiscriminate attacks alleged
by Ukraine are intended to spread terror, and that the persons providing
funds to those who conducted these attacks had knowledge that such
funds were to be used for that purpose. The record shows that there are
numerous occurrences of attacks on civilians, reported by reliable inter-
national organizations, and that these attacks have no discernible signiﬁ-
cance in military advantage terms. As the existence of “knowledge” and
“purpose” may usually be determined only through circumstantial evi-
dence, the frequency of the attacks on civilians and the wide availability
of oﬃcial reports thereon make it at least plausible that the providers of
funds were aware that these might likely be used for such attacks and not
only for attacks against military targets. Additionally, as to the purpose
of the attacks, the intent to spread terror has been regarded by interna-
tional criminal jurisprudence as the only reasonable inference to be drawn
from indiscriminate attacks when repeated and bearing no military
advantage (see Prosecutor v. Stanislav Galić, ICTY Case No. IT-98-29-T,
Trial Judgment, 5 December 2003, para. 593), or carried out at sites
known to be frequented by civilians during their daily activities (see Pros-
ecutor v. Dragomir Milošević, ICTY Case No. IT-98-29/1-T, Trial Judg-
ment, 12 December 2007, para. 881). If such a conclusion has been
aﬃrmed in determining the “primary purpose” of an attack under Arti-
cle 51, paragraph 2, and Article 13, paragraph 2, of Additional Proto-
cols I and II of 8 June 1977 respectively, it is at least plausible that such
inference may be drawn when the mere “purpose” of the attack has to be
determined under Article 2, paragraph 1 (b), of the ICSFT.




   4. I must conclude that, in light of the information in the record of this
case, the threshold of the plausibility test required for the indication of
provisional measures is positively met in this case. I would therefore have
favoured the indication of a provisional measure requesting the Russian
Federation to provide Ukraine with the full co-operation required by
Article 18 of the ICSFT, including by exercising appropriate control over
its borders, in order to prevent any oﬀences within the meaning of that
convention from being committed.

118

219        application of the icsft and cerd (sep. op. pocar)

            2. Risks for the Good Administration of Justice

   5. Regarding the plausibility test itself, I do not question that some
level of veriﬁcation that the rights claimed by the applicant are not
patently non-existent must be encouraged, in order to avoid an abuse of
the provisional measures’ procedure and to give due regard to the rights
of the respondent. The Court has fully embraced this notion when it
explicitly added the plausibility test to its examination of requests for the
indication of provisional measures.

  6. However, the Court has never clearly deﬁned the standard to be
reached for rights to be deemed plausible, as was already noted by
Judge Abraham, in his separate opinion in the Pulp Mills case (Pulp Mills
on the River Uruguay (Argentina v. Uruguay), Provisional Measures,
Order of 13 July 2006, I.C.J. Reports 2006, separate opinion of
Judge Abraham, p. 140, para. 10). In that respect, Judge Sepúlveda-Amor
expressed his concerns in the Certain Activities case, when he asked the
following question :
         “Are States which request the indication of provisional measures
      expected to show prima facie the validity of their claims on the mer-
      its, or is fumus non mali juris suﬃcient, i.e., is it enough to ascertain
      that the claimed rights are not patently non-existent according to the
      information available to the Court ? Does it suﬃce to demonstrate the
      possibility or reasonableness of the existence of a right, or is probabil-
      ity the relevant standard?” (Certain Activities Carried Out by Nicara-
      gua in the Border Area (Costa Rica v. Nicaragua), Provisional
      Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), separate
      opinion of Judge Sepúlveda-Amor, p. 37, para. 12.)


  7. I concur with his view that these are not “academic subtleties” ;
rather this lack of clarity, as he foresaw, has practical implications in how
the parties plead in requests for the indication of provisional measures
and

      “might ultimately encourage States seeking interim protection to
      over-address the substance of the dispute at an early stage and, as a
      result, overburden proceedings under Article 41 of the Statute with
      matters that should actually be dealt with by the Court when adjudi-
      cating on the merits” (ibid., p. 38, para. 15).
  8. The present case will only reinforce such risk of encouraging parties
to excessively argue the merits. The Court has indeed concluded that
“Ukraine has not put before the Court evidence which aﬀords a suﬃcient
basis to ﬁnd it plausible that these elements are present” (Order, para. 75).
Such statement begs the question as to the level of evidence required.

119

220        application of the icsft and cerd (sep. op. pocar)

More generally, it blurs the distinction between the provisional measures
phase and the merits, which can have serious consequences in terms of
good administration of justice. In particular, in a situation where the evi-
dence to prove intent and purpose will be circumstantial, how can parties
know the extent of the case that they have to bring forward when request-
ing the indication of provisional measures ? Would it not be wiser and
safer for them to present the totality of their arguments and evidence at
such an early stage ? One can wonder how the Court expects parties, in
the future, to reconcile such jurisprudence and Practice Direction XI,
which reads :


         “In the oral pleadings on requests for the indication of provisional
      measures parties should limit themselves to what is relevant to the
      criteria for the indication of provisional measures as stipulated in the
      Statute, Rules and jurisprudence of the Court. They should not enter
      into the merits of the case beyond what is strictly necessary for that
      purpose.”

   9. In turn, for the Court, an avalanche of materials and evidence which
arguably should be reserved for the merits, could overburden it and put a
strain on its ability to indicate, promptly, measures of an urgent nature.
Delays are to be avoided in the indication of provisional measures, but so
too are procedures not giving the Court suﬃcient time to process large
quantities of evidence.



                     3. Question of the Flight MH17

   10. A signiﬁcant part of Ukraine’s case under the ICSFT relates to the
shooting-down of Malaysia Airlines Flight MH17. This question was
however not addressed in detail in the current stage of proceedings. While
I agree with the reasons behind such restraint, I consider that the Order
could have beneﬁted from further clariﬁcation.

  11. There is no doubt that the Parties’ arguments regarding this dra-
matic event did not need to be fully developed at the stage of provisional
measures. Indeed, following the closure of the airspace over eastern
Ukraine in July 2014, there is no urgency with respect to civilian aircrafts.
For that simple reason, the Court was not asked to include the shoot-
ing-down of Flight MH17 in its analysis.

  12. In the preliminary section of the Order, the Court introduces the
context of the present case, with the ﬁghting in eastern Ukraine and the
destruction of Flight MH17. The Court very succinctly declares that “the

120

221       application of the icsft and cerd (sep. op. pocar)

case before the Court is limited in scope. In respect of the eastern part of
its territory, Ukraine has brought proceedings only under the ICSFT.”
(Order, par. 16.) This statement of fact is undeniable as cases brought
before the Court under a compromissory clause are limited in scope to
the subject-matter of the relevant convention.


   13. However, in my view, what this statement cannot mean is that,
without any in-depth analysis of the ICSFT and without careful examina-
tion of the evidence, the Court has reached a conclusion regarding the
applicability of the Convention. The case under the ICSFT refers to both
the shooting-down of Flight MH17 and indiscriminate shelling on the
ground, which may fall under Article 2, paragraph 1, letters (a) and (b)
respectively. To avoid any misunderstanding, the Court could have made
clear that it needs not, at this stage of the proceedings and for the reason
of lack of urgency outlined above, examine the applicability of letter (a),
and hence of the Montreal Convention, to the shooting-down of
Flight MH17.



                                               (Signed) Fausto Pocar.




121

